In five jointly-tried claims, inter alia, to recover damages for injury to personal property in which the defendant third-party claimant New York State Thruway Authority was held solely at fault in the happening of the accident and held liable in damages to the claimants, the Thruway Authority appeals from an order of the Court of Claims (Mega, J.), dated June 10, 1996, which granted the motion of the third-party defendant for the imposition of sanctions for failure to comply with a discovery order to the extent *431of precluding the appellant from “introducing [at the trial of the third-party claim] any evidence, documentary or testimonial, pertaining to the issue of its past ‘contract limits’ or ‘work limits’ as they pertain to the obligations of insurers, other than with respect to those instances that have been disclosed”.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
There is no basis upon which to conclude that the failure on the part of the appellant to produce the documents sought to be discovered constituted willful and contumacious conduct (see, Zletz v Wetanson, 67 NY2d 711; Rivers v Embassy Club, 207 AD2d 876). Miller, J. P., Ritter, Sullivan, Santucci and Mc-Ginity, JJ., concur.